     8:20-cv-00440-RGK Doc # 27 Filed: 03/22/21 Page 1 of 1 - Page ID # 538




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

CAMERON LYONS,                                                8:20CV440

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

ANDREW SAUL, Commissioner of
Social Security Administration;

                     Defendant.


       This matter is before the court on Plaintiff’s third motion for appointment of
counsel (Filing 25). The court carefully explained in its previous Memorandum and
Order (Filing 21) the reasons why it could not appoint counsel for Plaintiff, including
his failure to make a satisfactory showing of attempts to obtain counsel on his own.
Plaintiff’s current motion is not accompanied by such a showing.

       Instead, Plaintiff requests appointment of counsel as an accommodation under
Title II of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq.
Federal courts are not “public entities” subject to the public services provisions of
Title II of the ADA. See Clay v. Wall, No. CV 17-506WES, 2019 WL 113718, at *3
(D.R.I. Jan. 4, 2019) (citing cases). Additionally, “[f]ederal courts are not subject to
the Rehabilitation Act since federal courts are not encompassed in the definition of
‘program or activity’ to which the statute applies.” Id. (quoting In re Sheridan, 362
F.3d 96 (1st Cir. 2004)). Moreover, even at the state level, “there is no requirement
under the ADA that courts provide legal counsel for a person with disabilities.”
Douris v. New Jersey, 500 F. App’x 98, 101 (3d Cir. 2012).

      IT IS THEREFORE ORDERED that Plaintiff’s third motion for appointment
of counsel (Filing 25) is denied without prejudice.

      Dated this 22nd day of March, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge
